UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 22, 2011 NTS MORTGAGE INCOME FUND (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 0-18550 (Commission file number) 61-1146077 (IRS Employer Identification No.) 10172 Linn Station Road Louisville, Kentucky 40223 (Address of principal executive offices) (502) 426-4800 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement. On December 22, 2011, NTS Mortgage Income Fund (the “Fund”) entered into a Third Omnibus Amendment to Loan Documents (the “Agreement”), with PNC Bank, National Association.The Agreement is dated as of November 30, 2011 and extends the maturity date of the Fund’s indebtedness from November 30, 2011 to July 1, 2012.The other terms of the indebtedness remain unchanged. Based on the Fund’s current projections, it is unlikely that the Fund will generate sufficient revenue to repay the loan in full on a timely basis.On December 7, 2011, NTS Mortgage Income Fund (the “Fund”) and NTS/Virginia Development Company (“NTS/VA”), entered into a non-binding letter of intent (the “Offer”) with NTS Development Company or its designated affiliate (“Devco”) for the purchase and sale of substantially all of the remaining real estate assets of the Fund and its subsidiaries at the Fawn Lake development, and the Fund’s 50% interest in Orlando Lake Forest Joint Venture (“OLFJV”).The Offer provides for Devco to assume this loan.If the purchase and sale does not proceed to a closing or there is a change in its terms affecting the assumption of the loan the Fund would seek an extension of the maturity date of the loan or refinance the unpaid balance prior to the current maturity date.There can be no assurance that the purchase and sale with Devco will occur or that an acceptable extension or refinancing of the loan will be achieved prior to maturity, or at all. A copy of the executed documentation is attached to this Current Report on Form 8-K as Exhibit 10.1 and is incorporated in its entirety in this Item 1.01 disclosure by reference. Item 9.01.Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired: N/A (b) Pro Forma Financial Information: N/A (c) Shell Company Transactions: N/A (d) Exhibits: Third Omnibus Amendment to Loan Documents 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. NTS MORTGAGE INCOME FUND, a Delaware corporation By: /s/ Gregory A. Wells Name: Gregory A. Wells Title: Secretary/Treasurer/Chief Financial Officer Date: December 27, 2011 3
